 

Exhibit 10.39

 

LOGO [g4959849598_img.jpg]

 

September 29, 2004

 

Mr. Christopher Scheybeler

 

Dear Chris:

 

This letter sets forth the substance of the Change of Control Agreement (the
“Agreement”) which Tarantella Inc. (the “Company”) is offering to you.

 

1. Change of Control. Your last day of work as Chief Technology Officer and VP,
Product Development with the Company will be September 30, 2004 (Change of
Control Date),

 

Pursuant to the existing Change in Control agreement which addressed the terms
and conditions of employment in the event of a change in control of the Company,
Tarantella has offered you a Change in Control Payment equal to the product of
twelve times your Total Monthly Compensation which equates to GBP 135,946.00,
with an additional GBP 10,000.00 bonus for a 6 month consulting service,
provided you elect to sign this Release. You further understand and agree that
this sum is in lieu of any other severance payments in the future. The Change of
Control Payment will be paid in a lump sum payment, less applicable withholdings
and paid according to the terms of this agreement.

 

2. Accrued Salary and Paid Time Off. The Company will pay your salary through
September 30, 2004 subject to standard payroll deductions and withholdings. You
will also receive payment for your outstanding holiday of 28 days. Any holiday
payment is subject to deductions for tax and National Insurance contributions.
You are entitled to these payments regardless of whether or not you sign this
Agreement.

 

3. Stock Options. Stock options granted to you shall vest and become fully
exercisable upon your Change of Control. You shall have an exercise window
ending 180 days after your change of control date, to exercise your vested
options. Please contact AST Stock Plan for exact details regarding your options
and the process of exercising those shares.

 

4. Health Insurance. BCWA benefits will continue for twelve additional months
beyond your last day of employment. Note that all other Company benefits (e.g.,
Life Assurance, PHI) will cease with effect from September 30, 2004. The Company
will make the appropriate contribution to the Group Personal Pension Scheme on
your behalf and you will receive separate correspondence from Prudential/Barker
Poland detailing your options in this regard.

 

5. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, bonuses, profit sharing rights or distributions, equity, or other
benefits after the Change of Control

 

6. Expense Reimbursements. You agree that, within thirty (30) days of the Change
of Control Date, you will submit your final documented expense reimbursement
statement as an employee

 



--------------------------------------------------------------------------------

Christopher Scheybeler

Page 2

 

reflecting all business expenses you incurred through the Change of Control
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice. In addition, the
Company will reimburse you for one trip to Leeds to assist in the transition of
work.

 

7. Return of Company Property. You agree to return to the Company, except for
the Apple Powerbook mentioned in section (7), all Company documents (and all
copies thereof) and other Company property that you have had in your possession
at any time, including, but not limited to, Company files, notes, drawings,
records, business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property (including, but not limited to,
computers), credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). Not withstanding the
above, the Company agrees that you can keep the laptop (Apple Powerbook)
currently in use. You agree to delete any such Company information stored on the
Computer.

 

8. Proprietary Information Obligations. Both during and after your employment,
you acknowledge your continuing obligations under your Invention, Patent and
Confidential Information Agreement, not to use or disclose any confidential or
proprietary information of the Company without prior written authorization from
a duly authorized representative of the Company.

 

9. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Company employee except current
officers of Tarantella and your financial and legal advisors.

 

10. Nondisparagement. Both you and the Company agree not to disparage the other
party, and the other party’s officers, directors, employees, shareholders and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided that both you and the Company will
respond accurately and fully to any question, inquiry or request for information
when required by legal process.

 

11. Release. In exchange for the Change of Control Compensation and Benefits
under this Agreement to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you release, acquit and forever discharge
the Company, its officers, directors, agents, servants, employees, attorneys,
shareholders, predecessors, successors, assigns and affiliates, of and from any
and all claims, liabilities, demands, causes of action, costs, expenses,
attorneys fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date you sign
this Agreement, including but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with your
employment with the Company or the change of control of that employment; claims
or demands related to salary, bonuses, commissions, stock, stock options,
equity, profit sharing rights or distributions, or any other ownership interests
in the Company, vacation or other time off pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation.

 



--------------------------------------------------------------------------------

Christopher Scheybeler

Page 3

 

12. Arbitration. You and the Company agree that any dispute regarding the
interpretation or enforcement of this Agreement or any dispute arising out of
your employment or the termination of that employment with the Company, except
for disputes involving the protection of the Company’s intellectual property,
shall be decided by confidential, final and binding arbitration conducted in
County of Santa Cruz, California, in accordance with the rules of the American
Arbitration Association, or its successor, rather than by litigation in court,
trial by jury, administrative proceeding, or in any other forum. Nothing in this
Paragraph is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

 

13. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of California as applied to contracts made
and to be performed entirely within California.

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

Sincerely TARANTELLA, INC. By:   /s/ Catherine Fitzsimmons on behalf of Frank
Wilde    

Frank Wilde

 

Exhibit A – Invention, Patent and Confidential Information Agreement

 

HAVING READ THE FOREGOING, I HEREBY AGREE TO THE TERMS AND CONDITIONS STATED
ABOVE.

 

/s/ Christopher Scheybeler

--------------------------------------------------------------------------------

     

9/30/04

--------------------------------------------------------------------------------

Christopher Scheybeler

     

Date

 



--------------------------------------------------------------------------------

Christopher Scheybeler

Page 1

 

EXHIBIT A

 

INVENTION, PATENT AND CONFIDENTIAL INFORMATION AGREEMENT

 

B-2.



--------------------------------------------------------------------------------

LOGO [g4959849598_img.jpg]

 

September 1, 2004

 

Chris Scheybeler

 

RE: Termination of Employment

 

Dear Chris,

 

Following your recent discussions with Frank Wilde, I am writing to confirm that
the company will be making your position redundant, effective 30th September
2004. As agreed with Frank, you will be required to transition your duties to
Steve Bannerman during the month of September. Please make local arrangements in
Leeds to return any company property in your possession.

 

In addition to your usual monthly compensation, you will be entitled to payment
for your outstanding holidays (28 days) and, in recognition of your seniority
and length of service, the company will make you a redundancy payment, as
follows:

 

Holiday payment: £11,261.88

Redundancy payment: £145,946.00

 

I’d like to thank you for your excellent service to the company since 1992, and
I trust that you will not have difficulty in finding a new position soon.

 

Yours sincerely,

/s/    Catherine Fitzsimmons

Catherine Fitzsimmons

Human Resources

 